429 F.2d 1405
Tom GRIDER and Oleen Grider, Plaintiffs-Appellees,v.The TRAVELERS INDEMNITY COMPANY, Defendant-Appellant.
No. 20034.
United States Court of Appeals, Sixth Circuit.
June 17, 1970.

Russell G. Lazenby, Jr., Glasgow, Adams & Taylor, Nashville, Tenn., for appellant.
John M. McCord, Henry, McCord, Forrester & Richardson, Tullahoma.  Tenn., for appellees.
Before WEICK, EDWARDS and BROOKS, Circuit Judges.

ORDER.

1
This case has been considered on the record on appeal and on the briefs and oral arguments of counsel for the parties.  It is concluded that no error prejudicial to the rights of the defendant-appellant occurred in the proceedings in the District Court.


2
It is therefore ordered that the judgment of the District Court is affirmed, 315 F.Supp. 616.